Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with Response After Final Action on 06/14/2021:
Claims 1-20 have been examined. 
Claims 1-4, 11, 15 and 20 have been amended by Applicant.
Claims 1, 4, 11 and 13-15 have been further amended by Examiner.
Claims 2-3 and 20 have been further canceled by Examiner.
Claims 1 and 4-19 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Pamela L. Granger, Reg. No. 65,530, in a telephone interview and in the following electronic communication on 06/23/2021. The application has been amended as follows: 
In the claims: 
1. (Currently Amended) A computer-implemented method for remote control of a vehicle by a plurality of operators, the computer-implemented method comprising: 
receiving vehicle data for the vehicle, wherein the vehicle is traveling on a roadway parsed into a plurality of segments including a first segment and a second segment, wherein the first segment and the second segment overlap so that an end terminal of the first segment is farther from the vehicle than a lead terminal of the second segment; 
assigning a set of one or more operators of the plurality of operators to each segment of the plurality of segments, wherein the plurality of operators includes a first set of operators assigned to the first segment 
identifying a control shift region having a first boundary in the first segment and a second boundary in the second segment, wherein the first boundary precedes the lead terminal of the second segment by a first distance, and wherein the first distance is a predetermined percentage of the second segment as a function of the vehicle data associated with a speed of the vehicle; and 
selectively shifting control from the first set of operators to the second set of operators upon reaching the first boundary based on the vehicle data, wherein the first set of operators and the second set of operators exert shared control in the control shift region.	
2. (Canceled).	 
3. (Canceled).	 
4. (Currently Amended) The computer-implemented method of claim 1, wherein the second boundary follows the end terminal of the first segment by a second distance, and wherein the second distance is a predetermined percentage of the first segment as a function of the vehicle data associated with the speed of the vehicle.
11. (Currently Amended) A system for remote control of a vehicle by a plurality of operators, the system comprising: 
that receives vehicle data for a vehicle, wherein the vehicle is traveling on a roadway parsed into a plurality of segments including a first segment and a second segment, segments of the plurality of segments having a lead terminal and an end terminal, wherein the first segment and the second segment overlap so that an end terminal of the first segment is farther from the vehicle than the lead terminal of the second segment; 
the processor that further assigns a set of one or more operators of the plurality of operators to each segment of the plurality of segments, wherein the plurality of operators includes a first set of operators assigned to the first segment and a second set of operators assigned to the second segment, wherein the set of one or more operators assigned to a segment remotely operate the vehicle in the segment; and 
the processorthat further identifies a control shift region having a first boundary and a second boundary and selectively shifting control from the first set of operators to the second set of operators upon reaching the first boundary, wherein the first boundary precedes the end terminal of the first segment and follows the lead terminal of the segment, , wherein the first boundary precedes the end terminal of the first segment by a first distance, and wherein the first distance is a predetermined percentage of the second segment as a function of vehicle data associated with a speed of the vehicle.
13. (Currently Amended) The system of claim 11, wherein the processor further determines a majority action based on candidate actions of the one or more operators of the first set of operators and the one or more operators of the second set of operators, and controls the vehicle based on the majority action.
14. (Currently Amended) The system of claim 11, wherein the processor further determines an average action based on candidate actions of the one or more operators of the first set of operators and the one or more operators of the second set of operators, and controls the vehicle based on the average action.
15. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by a computer, causes the computer to perform a method comprising: 
receiving vehicle data for a vehicle, wherein the vehicle is traveling on a roadway parsed into a plurality of segments including a first segment and a second segment, segments of the plurality of segments having a lead terminal and an end terminal, wherein the first segment and the second segment overlap so that an end terminal of the first segment is farther from the vehicle than the lead terminal of the second segment; 
assigning a set of one or more operators of a plurality of operators to each segment of the plurality of segments, wherein the plurality of operators includes a first set of operators assigned to the first segment and a second set of operators assigned to the second segment, wherein the set of one or more operators assigned to a segment remotely operate the vehicle in the segment; 
, wherein the first boundary precedes the end terminal of the first segment by a first distance, and wherein the first distance is a predetermined percentage of the second segment as a function of vehicle data associated with a speed of the vehicle; and 
selectively shifting control from the first set of operators to the second set of operators upon reaching the first boundary, wherein the first set of operators and the second set of operators exert shared control in the control shift region. 
20. (Canceled).	 

Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 3-4 and 20 from the previous Office Action.
2.	Examiner’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 11-14 from the previous Office Action.


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Brooks (Pub. No.: US 2017/0308080A1), who describes a distributed control system that includes a remote control system configured to be communicatively coupled with plural separate vehicle systems; the remote control system configured to remotely control operation of the vehicle systems and/or communicate with the local vehicle control system or operator; the remote control system also configured to one or more of change how many of the vehicle systems are concurrently controlled by the remote control system or change how many remote operators of the remote control system concurrently control the same vehicle system of the vehicle systems.


In regards to claims 1 and 4-19, Brooks (Pub. No.: US 2017/0308080A1) and FUKAZAWA (Pub. No.: JP 2018095122A) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
receiving vehicle data for the vehicle, wherein the vehicle is traveling on a roadway parsed into a plurality of segments including a first segment and a second segment, wherein the first segment and the second segment overlap so that an end terminal of the first segment is farther from the vehicle than a lead terminal of the second segment;
identifying a control shift region having a first boundary in the first segment and a second boundary in the second segment, wherein the first boundary precedes the lead terminal of the second segment by a first distance, and wherein the first distance is a predetermined percentage of the second segment as a function of the vehicle data associated with a speed of the vehicle;
selectively shifting control from the first set of operators to the second set of operators upon reaching the first boundary based on the vehicle data, wherein the first set of operators and the second set of operators exert shared control in the control shift region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YURI KAN, P.E./Primary Examiner, Art Unit 3662